ORDER ACCEPTING RESIGNATION
On June 9, 1989, this Court considered the tendered resignation of Michael T. Du-gan, II, as judge of the Marion County Superior Court, Civil Division, Room 5, and his resignation from the Bar of this State. By an Order Continuing Appointment of Judge Pro Tempore issued on said date in Cause Number 95800-8808-MS-789, this Court appointed a Judge Pro Tempore of the Marion County Superior Court, Civil Division, Room 5, and declined to entertain Michael T. Dugan's resignation from the Bar for the reason that, on its face, the resignation did not comply with the requirements of Admission and Discipline Rule 23, Section 17.
Upon examination of the record of proceedings in the case of United States of America v. Michael T. Dugan, II, Case Number IP 88-78-CR-O01, in the United States District Court, Southern District of Indiana, Indianapolis Division, this Court now finds, sua sponte, that the resignation of Michael T. Dugan, II, and this Court's Order declining to entertain the same should now be reconsidered. In light of such record, including an Agreement of Parties to the Entry of Forfeiture Findings and Forfeiture Orders signed by Michael T. Dugan, II and filed by the parties on May 30, 1989 and an Order of the Hon. Sarah Evans Barker, dated July 6, 1989 implementing said forfeiture agreement, we find that the requisite elements for resignation set forth in Admission and Discipline Rule 23, Section 17, are now present in this case. Accordingly, we find that the resignation of Michael T. Dugan, II from the Bar of this State should be accepted.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Michael T. Dugan, II, is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to remove his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that Michael T. Dugan, II must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward a copy of this order in accordance with the provisions of Admission and Discipline Rule 23, section 3(d) relating to disbarment, suspension or public reprimand.